                                            Case 3:19-cv-06600-EMC Document 54 Filed 11/20/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY SILVERIA,                                  Case No. 19-cv-06600-EMC
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
                                   9              v.                                        MOTION TO DISMISS
                                  10     ROBERT WILKIE,                                     Docket No. 44
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Anthony Silveria filed a separate lawsuit against the Secretary of the Department

                                  15   of Veterans Affairs (“VA”), alleging violations of his employment rights. This Court dismissed

                                  16   the complaint and subsequent amendments three times. The last dismissal was of his Third

                                  17   Amended Complaint (“TAC”). During the pendency of that lawsuit, Mr. Silveria filed a new,

                                  18   separation action, the instant case. The parties stipulated to relating the cases and consolidating

                                  19   the matters, and the Court granted both and ordered Mr. Silveria to file a consolidated complaint.

                                  20   Mr. Silveria subsequently filed a consolidated complaint in the case at bar. Second Amended

                                  21   Complaint, Docket No. 30. Mr. Silveria then amended his complaint once more, and the operative

                                  22   complaint herein is the Third Amended Complaint (“TAC”). Having considered the parties’ briefs

                                  23   and accompanying submissions, as well as the oral argument of counsel, the Court hereby

                                  24   GRANTS Defendant’s Motion to Dismiss the TAC.

                                  25                    I.       FACTUAL AND PROCEDURAL BACKGROUND

                                  26   A.      Factual Background

                                  27           Mr. Silveria served in the U.S. Marine Corps from 1989 to 1999. TAC ¶ 13. He worked

                                  28   as a federal employee with the VA from September 2009 until his removal in June 2014, first as a
                                          Case 3:19-cv-06600-EMC Document 54 Filed 11/20/20 Page 2 of 7




                                   1   Claims Assistant and then as a RVSR. TAC ¶¶ 14-16. In his capacity as a RVSR, Mr. Silveria

                                   2   “created ratings for veterans’ benefits claims, responded to veterans’ questions, typed rating

                                   3   decisions, reviewed medical records, and scheduled examinations.” TAC ¶ 16.

                                   4          Mr. Silveria alleges that he was hired under the Vocational Rehabilitation Program and

                                   5   was “provided with reasonable accommodations for his back, shoulder and wrist,” e.g., “a back

                                   6   pad, wrist pad and an ergonomic mouse.” TAC ¶ 17. Beginning in August 2013, Mr. Silveria

                                   7   started experiencing adverse supervisory decisions. On August 2nd and 12th, while Mr. Silveria

                                   8   was on leave under the Family and Medical Leave Act (“FMLA”), his manager “ordered [him] to

                                   9   work despite receiving medical documentation” showing the need for medical treatment. TAC ¶

                                  10   19. On August 19th, Mr. Silveria’s supervisor proposed a suspension for failing to comply with

                                  11   the VA’s leave request procedures. TAC ¶ 20. And the following month (on September 11th),

                                  12   Mr. Silveria was, in fact, issued a suspension while on FMLA leave. TAC ¶ 21. Mr. Silveria’s
Northern District of California
 United States District Court




                                  13   troubles with the VA leave request procedures continued in November when he was issued a

                                  14   “return to duty order” after his manager “conclud[ed] erroneously that [his] medical

                                  15   documentation did not comply with VA leave request procedures.” TAC ¶ 22.

                                  16          In January 2014, Mr. Silveria alleges that his supervisors “unlawfully accessed [his] VA

                                  17   records and viewed [his] medical information, benefits, and financial records.” TAC ¶ 23. That

                                  18   same month, Mr. Silveria’s supervisor issued him a proposed removal, charging Mr. Silveria with

                                  19   “failure to follow supervisor’s orders, failure to follow established leave procedures, and for being

                                  20   AWOL.” TAC ¶ 24. The VA weighed the proposed removal and decided on a 12-day

                                  21   suspension, which was instituted on January 30, 2014; Mr. Silveria served that suspension from

                                  22   February 3rd through February 24th, 2014. TAC ¶¶ 25, 26.

                                  23          The VA’s disciplinary measures continued the following month. On March 24, 2014, Mr.

                                  24   Silveria was charged with AWOL for over 43 hours by his supervisor. TAC ¶ 27. On April 1,

                                  25   2014, he was charged with being AWOL on six occasions “on which [he] was at a doctor’s

                                  26   appointment, the hospital, or ill at home.” TAC ¶ 28. Nine days later (on April 10th), Mr. Silveria

                                  27   was issued 17 charges of AWOL despite “having medical documentation showing he was going to

                                  28   the hospital and scheduled doctor’s appointments.” TAC ¶ 29.
                                                                                         2
                                            Case 3:19-cv-06600-EMC Document 54 Filed 11/20/20 Page 3 of 7




                                   1           The following month, on May 6th, 2014, Mr. Silveria alleges that he was issued a return to

                                   2   duty order despite being on FMLA leave. TAC ¶ 30. On May 20th, he alleges that he was

                                   3   “removed from the building by management without receiving an explanation for that removal.”

                                   4   TAC ¶ 31. Ten days later, on May 30th, Mr. Silveria was issued a proposed removal from federal

                                   5   service. TAC ¶ 32. On June 24th, 2014, Mr. Silveria was removed from federal service. TAC ¶

                                   6   33. Mr. Silveria alleges that he was not paid his last check after being removed from federal

                                   7   service. TAC ¶ 34.

                                   8           In light of this history, Mr. Silveria alleges that, “[b]ecause of [his] protected status as an

                                   9   employee with a disability, [his] supervisors engaged in a pattern of severe and pervasive

                                  10   harassment, which created a hostile and offensive workplace environment and negatively impacted

                                  11   [his] terms and conditions of employment.” TAC ¶ 36.

                                  12   B.      Procedural History
Northern District of California
 United States District Court




                                  13           This Court previously laid out the procedural background preceding Mr. Silveria’s

                                  14   complaint in federal court. See Silveria v. Wilkie, No. 18-cv-07327-EMC, 2020 U.S. Dist. LEXIS

                                  15   28334, at *6-10 (N.D. Cal. Feb. 19, 2020) (“Silveria I”). Relevant to the case at bar is his

                                  16   administrative EEO complaint filed in 2014. On April 19, 2014, Mr. Silveria initiated an EEO

                                  17   complaint (“2014 EEO Claim”) (following an earlier EEO complaint filed in 2013), asserting the

                                  18   following: (1) a non-mixed-case claim that Mr. Silveria was subjected to a hostile work

                                  19   environment and five discrete acts based on disability and reprisal by events occurring between

                                  20   July 2013 and July 2014; (2) a mixed-case claim based on a request for reconsideration for the

                                  21   denial of Mr. Silveria’s within-grade increase; and (3) a mixed-case claim that Mr. Silveria was

                                  22   subjected to discrimination based on disability and reprisal when he was removed from

                                  23   employment effective June 29, 2014 (the “Removal Claim”). In Silveria I, this Court dismissed

                                  24   the claims based on (2) and (3). The instant case is based solely on (1).

                                  25           Mr. Silveria’s only remaining claim before this Court is the hostile work environment

                                  26   claim arising from the five discrete acts in the 2014 EEO Claim.

                                  27

                                  28
                                                                                           3
                                            Case 3:19-cv-06600-EMC Document 54 Filed 11/20/20 Page 4 of 7




                                   1                                       II.          LEGAL STANDARD

                                   2   A.      Rule 12(b)(6)

                                   3           Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

                                   4   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                   5   complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                   6   Procedure 12(b)(6). See Fed. R. Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss

                                   7   after the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic

                                   8   Corp. v. Twombly, 550 U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must

                                   9   . . . suggest that the claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765

                                  10   F.3d 1123, 1135 (9th Cir. 2014). The court “accept[s] factual allegations in the complaint as true

                                  11   and construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                  12   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a
Northern District of California
 United States District Court




                                  13   complaint . . . may not simply recite the elements of a cause of action [and] must contain sufficient

                                  14   allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

                                  15   effectively.” Levitt, 765 F.3d at 1135 (internal quotation marks omitted). “A claim has facial

                                  16   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  17   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The

                                  18   plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

                                  19   possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted).

                                  20                                             III.     DISCUSSION

                                  21           Defendant contends that Plaintiff’s complaint should be dismissed for failure to state a

                                  22   claim because: (1) the TAC fails to provide any details about Mr. Silveria’s alleged disability,

                                  23   aside from passing references to the accommodations he was provided for his back, neck, and

                                  24   wrist, at some point following his hire in 2009; (2) Mr. Silveria has not alleged that he was

                                  25   subjected to verbal or physical conduct of a harassing nature; and (3) Mr. Silveria has not alleged

                                  26   the predicate non-discrete acts necessary to support a hostile work environment claim.

                                  27   A.      Mr. Silveria’s Disability

                                  28           The Rehabilitation Act incorporates the substantive standards of liability set forth in the
                                                                                            4
                                            Case 3:19-cv-06600-EMC Document 54 Filed 11/20/20 Page 5 of 7




                                   1   Americans with Disabilities Act (“ADA”). Lopez v. Johnson, 333 F.3d 959, 961 (9th Cir. 2003),

                                   2   citing 29 U.S.C. § 791(f). Under the ADA, an individual is disabled if “that individual (1) has a

                                   3   physical or mental impairment that substantially limits one or more of the individual’s major life

                                   4   activities; (2) has a record of such an impairment; or (3) is regarded as having such an

                                   5   impairment.” Coons v. Sec’y of the United States Dep’t of the Treasury, 383 F.3d 879, 884 (9th

                                   6   Cir. 2004). See also 42 U.S.C. § 12102(1) (“[t]he term ‘disability’ means, with respect to an

                                   7   individual—(A) a physical or mental impairment that substantially limits one or more major life

                                   8   activities of such individual; (B) a record of such impairment; or (C) being regarded as having

                                   9   such an impairment”).

                                  10           Mr. Silveria’s complaint provides nothing more than a passing and cursory allegation that

                                  11   he was “provided with reasonable accommodations for his back, shoulder and wrist” and that

                                  12   those accommodations included “a back pad, wrist pad and an ergonomic mouse.” TAC ¶ 17
Northern District of California
 United States District Court




                                  13   Nowhere does Mr. Silveria describe how this physical impairment “substantially limits” one or

                                  14   more of his major life activities. Nor does Mr. Silveria provide any additional details about his

                                  15   alleged disability other than his being hired under the VA’s Vocational Rehabilitation Program.

                                  16           Mr. Silveria has failed to sufficiently allege he is disabled under the ADA.

                                  17   B.      Verbal or Physical Conduct of a Harassing Nature

                                  18           Mr. Silveria’s claim fails for a second reason. First, although the Ninth Circuit has not

                                  19   expressly recognized a claim for hostile work environment under the Rehabilitation Act of 1973 or

                                  20   the ADA, Brown v. City of Tucson, 336 F.3d 1181, 1188-93 (9th Cir. 2003) (distinguishing an

                                  21   anti-interference claim from a hostile work environment claim), it has recognized such a cause of

                                  22   action under Title VII of the Civil Rights Act of 1964. The Court presumes that such a claim

                                  23   could be asserted where the hostile work environment is based on disability. A hostile work

                                  24   environment requires the employee to plead: (1) that he/she/they was subjected to verbal or

                                  25   physical conduct of a harassing nature, (2) that this conduct was unwelcome, and (3) that the

                                  26   conduct was sufficiently severe or pervasive to alter the conditions of the victim’s employment

                                  27   and create an abusive working environment. Kortan v. Cal. Youth Auth., 217 F.3d 1104, 1110 (9th

                                  28   Cir. 2000).
                                                                                         5
                                          Case 3:19-cv-06600-EMC Document 54 Filed 11/20/20 Page 6 of 7




                                   1          Defendant concedes that “differential treatment may be considered as part of a hostile

                                   2   work environment claim in assessing whether the conduct is sufficiently severe or pervasive to

                                   3   satisfy the third element of a prima facie claim.” Mot. at 10 fn.5. Indeed, courts have recognized

                                   4   such a claim. See, e.g., McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1108-09, 1112-18 (9th Cir.

                                   5   2004) (discussing incidents which could contribute to a hostile work environment, e.g., the

                                   6   defendant-employer fixing the tires of white employees but failing to do so for the African-

                                   7   American plaintiff-employee, which caused him to get into an accident); Velez v. Roche, 335 F.

                                   8   Supp. 2d 1022, 1032 n.1 (N.D. Cal. 2004) (“[d]ifferential treatment may be considered as part of a

                                   9   hostile work environment even though it, in and of itself, does not reach the level of an adverse

                                  10   employment action”).

                                  11          Here, Plaintiff does not allege verbal or physical conduct of a harassing nature. There is no

                                  12   allegation of, e.g., disparaging remarks about Mr. Silveria’s alleged disability. Instead, the claim
Northern District of California
 United States District Court




                                  13   is based on a series of adverse actions. But Mr. Silveria fails to connect the alleged differential

                                  14   treatment to a recognized disability. For instance, Mr. Silveria alleges that he was ordered to work

                                  15   by his manager despite receiving documentation of his need for medical treatment. TAC ¶ 19.

                                  16   Mr. Silveria has not shown that such leave was based on a recognized disability. For all we know,

                                  17   his medical leave may have been taken to address an acute medical condition.

                                  18          Mr. Silveria also alleges that his supervisors unlawfully accessed his medical information,

                                  19   benefits, and financial records. TAC ¶ 23. But, again, Mr. Silveria does not connect this action to

                                  20   his disability (e.g., he does not allege that his supervisors accessed his private information to

                                  21   harass him for his disability). Likewise, Mr. Silveria alleges that he was charged AWOL on

                                  22   numerous occasions when he was at a doctor’s appointment. TAC ¶ 27-29. However, the Court

                                  23   cannot assume that this AWOL charge constitutes differential treatment because Mr. Silveria has

                                  24   not connected these appointments to his disability. Mr. Silveria’s alleged removal from the

                                  25   building, without explanation, also suffers from this pleading deficiency. TAC ¶ 31. Drawing all

                                  26   reasonable inferences in his favor, Mr. Silveria has not plausibly alleged that this removal was part

                                  27   of an abusive work environment targeting a recognized disability.

                                  28          The Court does not foreclose the possibility that future plaintiffs can make out a plausible
                                                                                          6
                                           Case 3:19-cv-06600-EMC Document 54 Filed 11/20/20 Page 7 of 7




                                   1   claim for a hostile work environment, under the Rehabilitation Act, by alleging differential

                                   2   treatment. But Mr. Silveria has failed to state a plausible claim of a series of adverse employment

                                   3   actions which were taken in connection with his disability.

                                   4                                      IV.       CONCLUSION

                                   5           For the foregoing reasons, the Court GRANTS Defendant’s motion to dismiss the Third

                                   6   Amended Complaint with prejudice. Mr. Silveria has already been afforded numerous

                                   7   opportunities to amend.

                                   8           This order disposes of Docket No. 44. The Clerk is instructed to enter Judgment and close

                                   9   the file.

                                  10

                                  11           IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: November 20, 2020

                                  14

                                  15                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  16                                                    United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        7
